     Case 3:20-cv-00242-RS Document 16-1 Filed 03/16/20 Page 1 of 5



                              EXHIBIT A

                                  TO

REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS’ MOTION TO
   DISMISS COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
ARTICLE 1D: ANIMAL FUR PRODUCTS xx                                                                                         Page 1 of 4
               Case 3:20-cv-00242-RS Document 16-1 Filed 03/16/20 Page 2 of 5
     Print

                                                        San Francisco Health Code


                                             ARTICLE 1D:
                                         ANIMAL FUR PRODUCTS

    Sec. 1D.1.        Title.
    Sec. 1D.2.        Findings and Purpose.
    Sec. 1D.3.        Definitions.
    Sec. 1D.4.        Prohibiting the Sale of Fur Products.
    Sec. 1D.5.        Implementation and Enforcement.
    Sec. 1D.6.        Undertaking for the General Welfare.
    Sec. 1D.7.        No Conflict with Federal or State Law.
    Sec. 1D.8.        Severability.


   Editor’s Note:

    See also, Art. 1, “Animals”; Art. 1A, “Animal Sacrifice”; Art. 1B, “Performance of Wild or Exotic Animals for Public
   Entertainment or Amusement”; Art. 1C, “Sale of Animals.”


      SEC. 1D.1. TITLE
     This Article 1D may be known as the “Animal Fur Products Ordinance.”
       (Added by Ord. 55-18, File No. 171317, App. 4/13/2018, Eff. 5/14/2018)


      SEC. 1D.2. FINDINGS AND PURPOSE.
     (a) Historically, animals were hunted or trapped for food, and their pelts were used to provide protective
   clothing. Over time, civilizations and technology have developed such that fur is less of a necessity and more of
   a luxury. Fur garments are now typically designed for fashion rather than warmth. Further, more animals are
   now killed to make decorative fur trim than to manufacture full fur garments.
     (b) More than 50 million animals are violently killed for their fur every year. Major producers of fur include
   the United States, Canada, and Scandinavian countries.
     (c) More than 85% of pelts in the world’s fur trade come from fur farms. The remaining 15% are from
   animals caught in the wild. Animals that are bred on fur farms commonly include mink, fox, marten, and
   chinchilla.
     (d) The majority of pelts produced annually are mink. In 2013, approximately 275 mink farms in 23 states
   across the United States produced about 3 million pelts, with an aggregate value of over $300 million. As of
   2015, mink pelt production in the United States totaled 3.76 million pelts. Mink pelt production in the United
   States saw a sharp increase between 2011 and 2014, but has since remained stable.
     (e) Fur farming can be damaging to the environment and contributes to water and air pollution. Fur
   processing often involves use of harmful chemicals including chromium and formaldehyde.




http://library.amlegal.com/alpscripts/get-content.aspx                                                                      3/10/2020
ARTICLE 1D: ANIMAL FUR PRODUCTS xx                                                                         Page 2 of 4
                  Case 3:20-cv-00242-RS Document 16-1 Filed 03/16/20 Page 3 of 5
    (f) Fur farming also consumes significant quantities of energy. The amount of energy required to produce a
  coat made of real fur from ranch-raised animal skins is over 15 times that needed to produce a fake fur garment.
  For each kilogram of factory-farmed mink fur, 110 kilograms of carbon dioxide is produced.
    (g) Existing laws require relatively little oversight of the fur farming and fur trade industries. Compliance
   with guidelines issued by the American Veterinary Medical Association is not mandatory, and fur farms are not
   monitored by any government agency.
     (h) Federal law does forbid deceptive labeling of fur products, and requires that products made with real fur
   be labeled as such. This allows consumers to choose whether to purchase real or faux fur garments.
     (i) The sale of fur products in San Francisco is inconsistent with the City’s ethos of treating all living beings,
   humans and animals alike, with kindness. In light of the wide array of faux fur and other alternatives for fashion
   and apparel, the demand for fur products does not justify the unnecessary killing and cruel treatment of animals.
   Eliminating the sale of fur products in San Francisco will promote community awareness of animal welfare,
   bolster the City’s stance against animal cruelty, and, in turn, foster a more humane environment in San
   Francisco.
       (Added by Ord. 55-18, File No. 171317, App. 4/13/2018, Eff. 5/14/2018)


      SEC. 1D.3. DEFINITIONS.
     “Director” means the Director of the Department of Public Health or his or her designee.
     “Fur” means any animal skin or part thereof with hair, fleece, or fur fibers attached thereto, either in its raw or
   processed state. “Fur” does not include such skins or parts thereof as are to be converted into leather, which in
   processing will have the hair, fleece, or fur fiber completely removed; cowhide with hair attached thereto; or
   lambskin or sheepskin with fleece attached thereto.
     “Fur Product” means any article of clothing or covering for any part of the body, or any fashion accessory,
   including but not limited to handbags, shoes, slippers, hats, earmuffs, scarves, shawls, gloves, jewelry, and
   keychains, that is made in whole or in part of Fur. “Fur Product” does not include dog or cat fur products.
     “Non-profit Organization” means any entity organized under 26 U.S.C. Section 501(c)(3) for charitable,
   religious, philanthropic, educational, or similar purposes.
     “Used Fur Product” means a Fur Product that a person has acquired for his or her own use and worn.
       (Added by Ord. 55-18, File No. 171317, App. 4/13/2018, Eff. 5/14/2018)


      SEC. 1D.4. PROHIBITING THE SALE OF FUR PRODUCTS.
     (a) Beginning January 1, 2019, it shall be unlawful to sell, offer for sale, display for sale, trade, give, donate,
   or otherwise distribute a Fur Product by any means in San Francisco.
     (b) Beginning January 1, 2019, it shall be unlawful to manufacture a Fur Product in San Francisco.
     (c) The prohibition in subsection (a) shall not apply to the sale, offer for sale, display for sale, trade, gift,
   donation, or other distribution of:
      (1) Used Fur Products by a person not normally in the business of selling fur products, Non-profit
   Organization, or second-hand store, including a pawn shop; or
       (2) Fur Products made from furbearing mammals and nongame mammals lawfully taken under the
   authority of a trapping license, pursuant to California Fish and Game Code Section 3039(b).
     (d) The prohibition in subsection (b) shall not apply to the manufacture of any Fur Product using Fur sourced
   exclusively from Used Fur Products.


http://library.amlegal.com/alpscripts/get-content.aspx                                                              3/10/2020
ARTICLE 1D: ANIMAL FUR PRODUCTS xx                                                                              Page 3 of 4
                     Case 3:20-cv-00242-RS Document 16-1 Filed 03/16/20 Page 4 of 5
    (e) The enforcement provisions in Section 1D.5(b) shall not apply to persons or entities engaged in the sale,
  offer for sale, display for sale, trade, gift, donation, or other distribution of a Fur Product between January 1,
  2019 and December 31, 2019, if the person or entity selling, offering for sale, displaying for sale, trading,
  giving, donating, or otherwise distributing the Fur Product purchased or obtained the Fur Product on or before
  March 20, 2018, so long as the person or entity produces upon the Director’s request an invoice showing that
  the person or entity purchased or obtained the Fur Product on or before March 20, 2018.
       (Added by Ord. 55-18, File No. 171317, App. 4/13/2018, Eff. 5/14/2018)


      SEC. 1D.5. IMPLEMENTATION AND ENFORCEMENT.
     (a) The Director may issue rules, regulations, and guidelines necessary or appropriate for the implementation
   and enforcement of this Article 1D.
     (b) Violations of this Article 1D or of any rule or regulation issued under this Article shall be punishable by
   administrative fines imposed pursuant to administrative citations. Administrative Code Chapter 100
   “Procedures Governing the Imposition of Administrative Fines,” as amended from time to time, is hereby
   incorporated and shall govern the issuance and enforcement of administrative citations, and collection and
   review of administrative fines, to enforce this Article and any rule or regulation adopted pursuant to this Article,
   with the following qualifications and exceptions for purposes of this Article:
       (1) The duties assigned to the Controller by Sections 100.1 - 100.15 of Administrative Code Chapter 100
   shall be assumed and performed by the Director;
      (2) Each Fur Product that does not comply with Section 1D.4, on each day a violation is committed or
   permitted to continue, shall constitute a separate violation of this Article 1D;
       (3) A person who receives an administrative citation from the Director shall have 24 hours, or such greater
   time as deemed reasonable under the circumstances by the Director or an employee designated by the Director,
   to correct or otherwise remedy the violation prior to the imposition of administrative fines;
       (4) The fine for any violation issued pursuant to this Article shall be paid to the Treasurer of the City and
   County of San Francisco and credited to the Public Health Environmental Health Code Compliance Fund,
   authorized by Administrative Code Section 10.100-193;
       (5) The amount of the fine for violation of this Article 1D or of any rule or regulation issued under this
   Article shall be up to $500 for a first violation; up to $750 for a second violation within one year of the date of
   the first violation; and up to $1,000 for each additional violation within one year of the date of a second or
   subsequent violation;
      (6) The Director may recover any costs and fees, including but not limited to attorneys’ fees, for
   enforcement initiated through this Article 1D.
       (Added by Ord. 55-18, File No. 171317, App. 4/13/2018, Eff. 5/14/2018)


      SEC. 1D.6. UNDERTAKING FOR THE GENERAL WELFARE.
     In enacting and implementing this Article 1D, the City is assuming an undertaking only to promote the
   general welfare. It is not assuming, nor is it imposing on its officers and employees, an obligation for breach of
   which it is liable in money damages to any person who claims that such breach proximately caused injury.
       (Added by Ord. 55-18, File No. 171317, App. 4/13/2018, Eff. 5/14/2018)


      SEC. 1D.7. NO CONFLICT WITH FEDERAL OR STATE LAW.
     This Article 1D is intended to be a lawful exercise of the City’s police power, and shall be construed so as not
   to conflict with State or federal law. Nothing in this Article shall authorize any City agency or department to
   impose any duties or obligations in conflict with limitations on the City’s authority established by State or
http://library.amlegal.com/alpscripts/get-content.aspx                                                           3/10/2020
ARTICLE 1D: ANIMAL FUR PRODUCTS xx                                                                          Page 4 of 4
                    Case 3:20-cv-00242-RS Document 16-1 Filed 03/16/20 Page 5 of 5
  federal law at the time such agency or departmental action is taken. The City shall suspend enforcement of this
  Article if and only to the extent that enforcement would conflict with a preemptive State or federal law.
       (Added by Ord. 55-18, File No. 171317, App. 4/13/2018, Eff. 5/14/2018)


      SEC. 1D.8. SEVERABILITY.
     If any section, subsection, sentence, clause, phrase, or word of this Article 1D, or any application thereof to
   any person or circumstance, is held to be invalid or unconstitutional by a decision of a court of competent
   jurisdiction, such decision shall not affect the validity of the remaining portions or applications of the Article.
   The Board of Supervisors hereby declares that it would have passed this ordinance and each and every section,
   subsection, sentence, clause, phrase, and word not declared invalid or unconstitutional without regard to
   whether any other portion of this Article or application thereof would be subsequently declared invalid or
   unconstitutional.
       (Added by Ord. 55-18, File No. 171317, App. 4/13/2018, Eff. 5/14/2018)




http://library.amlegal.com/alpscripts/get-content.aspx                                                           3/10/2020
